DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view Rozas.
Regarding claim 1, Arakawa discloses a processor circuit (processor 10 in figure 7, paragraph 58), comprising: an instruction decode unit (decode, paragraph 62), configured to decode a load instruction to generate a decoding result (paragraph 62); an address generator, coupled to the instruction decode unit, the address generator being configured to generate a first address requested by the load instruction according to the decoding result (address calculation, paragraph 62); and a data buffer (buffer, paragraph 62), coupled to the instruction detector and the address generator, the data buffer being configured to, store the first address generated from the address generator, and store data requested by the load instruction according to the first address (examiner further notes that although Arakawa does not clarify the exact functions of load-store buffers of storing address and data, these functions of the load-store buffer to store address and data were well-known before the effective filing date of the invention, see for example, Smith et al, US 20170371659 A1, abstract).
Arakawa disclose detecting instruction dependencies, but does not disclose explicitly the circuitry involved.  However, Rozas discloses an instruction detector (MRU detects conflicts, paragraph 5), coupled to the instruction decode unit, the instruction detector being configured to detect if the load instruction is in a load-use scenario (paragraph 5-8).  Furthermore, teachings of Arakawa and Rozas are from the same field of processors, and specifically of load/store instruction pipelines.
Therefore, it would have been obvious for a person of ordinary skill before the effective filing date of the invention to combine teachings of Arakawa with Rozas by using a MRU type of circuit to detect instruction conflicts directed to the same address for the benefit of avoiding data errors (Rozas).
Regarding claim 2, the above combination discloses the processor circuit of claim 1, wherein the processor circuit has pipeline architecture, each of the instruction decode unit and the instruction detector is located in an instruction decode stage of the pipeline architecture (figure 7, decode and detect dependency, Arakawa, paragraph 62; note Rozas also states the MRU conflict detection unit is not involved in the execution stage of instructions, paragraph 5), and each of the address generator and the data buffer is located in an execution stage of the pipeline architecture (Arakawa, address calculation LSA, and load-store buffer LSIB, paragraph 59).
Regarding claim 3, the above combination discloses the processor circuit of claim 1, wherein the instruction detector is configured to receive the load instruction and an instruction executed after the load instruction, and determine if using an execution result of the load instruction to execute the instruction would cause a load-use data hazard (Rozas, detects address overlaps for the data associated with the instructions, paragraph 5); when it is determined that using the execution result of the load instruction to execute the instruction would cause the load-use data hazard, the instruction detector detects that the load instruction is in the load-use scenario (Rozas, two instructions conflict if they use data over the same overlapping addresses, paragraph 5).
Regarding claim 4, the above combination discloses the processor circuit of claim 1, wherein the data buffer is further configured to provide data requested by the load instruction for the instruction decode unit (Arakawa, paragraph 59).
Regarding claim 5, the above combination discloses the processor circuit of claim 1, further comprising: cache memory (cache, Arakawa, paragraph 62), coupled to the data buffer, wherein the data buffer is configured to send a read request to the cache memory to read data pointed to by the first address in the cache memory (load data from the cache in case of load instruction, Arakawa, paragraph 62); the data read by the data buffer serves as the data requested by the load instruction (paragraph 62),
Regarding claim 6, the above combination discloses the processor circuit of claim 1, further comprising: a bus interface unit, coupled between the data buffer and an external memory (memory 415, figure 4, Rozas, connection shown between GPU and memory 415 is understood to be the bus by one of ordinary skill in the art), wherein the data buffer is configured to send a read request to the external memory through the bus interface unit, so as to read data pointed to by the first address in the external memory, the data read by the data buffer serves as the data requested by the load instruction (paragraph 8, Rozas, same address of physical memory),
Regarding claim 7, the above combination discloses the processor circuit of claim 1, wherein when the processor circuit is configured to process a memory access instruction (one of two different memory operation, paragraph 8, Rozas), the instruction decode unit is configured to decode the memory access instruction to generate another decoding result (note the pipeline processor runs multiple instructions as discussed in rejection of claim 1), the address generator is configured to generate a second address requested by the memory access instruction according to the another decoding result (as discussed in rejection of claim 1 above), and the data buffer is configured to check if the second address has been stored in the data buffer (detect same virtual or physical address, paragraph 8); when the second address has been stored in the data buffer, the data buffer is configured to update data pointed to by the second address in the data buffer with data requested by the memory access instruction (transfer load buffer data to the cache, paragraph 33, Rozas).
Regarding claim 8, the above combination discloses the processor circuit of claim 7, wherein the memory access instruction is another load instruction or a store instruction (paragraph 5, Rozas).
Regarding claims 11-18, examiner notes that these claims are substantially similar to claims 1-8 above.  The same grounds of rejection are applied.

Allowable Subject Matter
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose processing systems that detect instruction conflicts, such as conflicts arriving from out-of-order executions, or dependencies amongst instructions that use results of other instructions, and use circuit elements such as cache, decoders, load-store buffers, etc..., and placing address and data associated with instructions into temporary buffer locations or cache.  However, prior art of record of record do not teach or suggest, inter alia, using a lock mechanism with a lock bit field with the load-store buffer to protect information in the buffer from being modified by instructions other than the instruction with which the information is associated with.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT C SUN/Primary Examiner, Art Unit 2181